UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02554 Name of Registrant: Vanguard Money Market Reserves Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2012  February 28, 2013 Item 1: Reports to Shareholders Semiannual Report | February 28, 2013 Vanguard Money Market Funds Vanguard Prime Money Market Fund Vanguard Federal Money Market Fund Vanguard Admiral ™ Treasury Money Market Fund > For the six months ended February 28, 2013, returns for the Vanguard Money Market Funds ranged from 0% to 0.05%. > Returns for the money market fund industry have remained near 0% because of the Federal Reserve’s policy of keeping rates low to stimulate the economy. > The Vanguard funds continued to provide investors with portfolios composed of the highest-quality, most liquid securities. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Prime Money Market Fund. 10 Federal Money Market Fund. 34 Admiral Treasury Money Market Fund. 45 About Your Fund’s Expenses. 54 Glossary. 56 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended February 28, 2013 7-Day Total SEC Yield Returns Vanguard Prime Money Market Fund Investor Shares 0.01% 0.01% Institutional Shares 0.07 0.05 Money Market Funds Average 0.00 Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Federal Money Market Fund 0.01% 0.00% Government Money Market Funds Average 0.00 Government Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Admiral Treasury Money Market Fund 0.01% 0.01% iMoneyNet Money Fund Report’s 100% Treasury Funds Average 0.00 iMoneyNet Money Fund Report’s 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. The 7-day SEC yield of a money market fund more closely reflects the current earnings of the fund than its total return. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Chairman’s Letter Dear Shareholder, The yields offered by money market funds and other short-term investments continued to hover near 0% for the six months ended February 28, 2013, which meant similarly low returns for the three Vanguard money market funds contained in this report. In two of the funds, already low yields declined further. As of February 28, the Prime Money Market Fund’s 7-day SEC yield was 0.01% for Investor Shares, down from 0.04% six months ago, and 0.07% for Institutional Shares, which have a lower expense ratio, down from 0.11%. The yield of the Admiral Treasury Money Market Fund declined to 0.01% from 0.02%. The Federal Money Market Fund’s yield remained at 0.01%. When will yields move higher? The timing depends largely on the Federal Reserve, which has kept short-term interest rates at historically low levels since 2008. As late as October, the central bank’s view was that its low-interest-rate policy would probably be in place though mid-2015. In December, the Fed said that it would tie changes in its policy to an improving unemployment rate while also taking other economic measures into account. In the meantime, legislators and regulators continue to consider measures aimed at strengthening the money market fund industry. We at Vanguard will continue to work hard to make sure that the voice of 2 our clients is heard in these discussions, and we will be persistent in pursuing the best interests of our shareholders. Bonds finished flat as yields remained low The broad U.S. taxable bond market barely squeezed out a gain for the six months ended February 28, advancing just 0.15%. Bond returns were anemic as the yield of the benchmark 10-year U.S. Treasury note climbed during the period; it dropped back a bit in February to finish at about 1.88%, still low by historical standards. (Bond prices and yields move in opposite directions; money market fund prices are expected to remain at $1 per share, although this is not guaranteed.) Investors, nervous over Italy’s unsettled election results in the period’s final week, were drawn to the perceived safety of Treasury securities. Although bonds can provide critical diversification benefits to a portfolio, their return prospects look much less promising than they have in recent years. As yields have tumbled, the opportunity for future bond price appreciation has greatly diminished. Stocks overcame concerns en route to substantial gains Stocks worldwide advanced strongly over the six months, though uncertainty at home and abroad periodically stalked the markets. International equities eclipsed their U.S. counterparts as stocks from Market Barometer Total Returns Periods Ended February 28, 2013 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.15% 3.12% 5.52% Barclays Municipal Bond Index (Broad tax-exempt market) 2.01 5.01 6.79 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.34 Stocks Russell 1000 Index (Large-caps) 9.72% 13.62% 5.21% Russell 2000 Index (Small-caps) 13.02 14.02 7.35 Russell 3000 Index (Broad U.S. market) 9.97 13.65 5.38 MSCI All Country World Index ex USA (International) 13.06 6.66 -0.87 CPI Consumer Price Index 0.78% 1.98% 1.86% 3 developed and emerging markets rallied amid optimism over central bankers’ policy moves. Despite political and fiscal challenges, international stocks returned about 13%. Rising Japanese stocks helped drive the Pacific region’s robust returns as Japan’s newly elected prime minister, Shinzo Abe, advocated aggressive monetary easing to boost his nation’s economy and preempt deflation. European stocks benefited from the European Central Bank’s commitment to preserve the euro, climbing about 13%. Debt-crisis concerns reignited in the period’s final week, though, when Italy’s national elections ended in a political impasse amid voters’ anti-austerity message. U.S. markets rose nearly 10% as solid corporate earnings and the Fed’s stimulus program helped boost returns. But the impending enactment of extensive, automatic federal spending cuts (known as the sequester) stoked investors’ anxiety as the six-month period wound down. A cautious stance toward European securities The Vanguard Money Market Funds seek to deliver safety, liquidity, and yield in that order. Those priorities have led to some restructuring of the Prime Money Market Fund portfolio in the past few years, as we eliminated our direct exposure to European banks and governments. While those securities offer marginally higher yields than U.S. Treasury bills and some other high-quality, very short-term securities, Expense Ratios Your Fund Compared With Its Peer Group Investor Institutional Peer Group Shares Shares Average Prime Money Market Fund 0.16% 0.09% 0.23% Federal Money Market Fund 0.16 — 0.12 Admiral Treasury Money Market Fund 0.10 — 0.08 The fund expense ratios shown are from the prospectus dated December 28, 2012, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2013, the funds’ annualized expense ratios were: for the Prime Money Market Fund, 0.16% for Investor Shares and 0.09% for Institutional Shares; for the Federal Money Market Fund, 0.15%; for the Admiral Treasury Money Market Fund, 0.09%. The expense ratios for the six months ended February 28, 2013, for the Prime Money Market Fund Investor Shares and the Federal Money Market Fund reflect a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratios were: for the Prime Money Market Fund Investor Shares, 0.17%; for the Federal Money Market Fund, 0.16%. Peer groups: For the Prime Money Market Fund, Money Market Funds; for the Federal Money Market Fund, Government Money Market Funds; and for the Admiral Treasury Money Market Fund, U.S. Treasury Money Market Funds. 4 we believe the risk-reward trade-off is unattractive for a savings vehicle. For now at least, our caution extends even to European countries outside the Eurozone that otherwise boast attractive risk and return characteristics. Foreign-bank securities remain a major holding in the Prime Money Market Fund, accounting for about a fifth of assets. They represent issues from financially strong Australian and Canadian banks. We do continue to invest in a handful of high-quality European manufacturers, such as Nestle. As we reduced our exposure to short-term dollar-denominated securities from European issuers, we increased our exposure to U.S. Treasury and federal agency securities. Other domestic holdings include securities in high-quality banks, industrial and finance companies, and municipal debt. Our positioning in Europe remains more conservative than that of the money market fund industry as a whole. Our two other funds, the Admiral Treasury Money Market Fund and the Federal Money Market Fund, focus on federal government obligations. The Treasury fund, as its name implies, maintained its investments solely in Treasury securities. The asset mix of the Federal fund changed during the period, from about 65% in U.S. government agency obligations and 35% in Treasury bills to roughly an 80%/20% mix, Changes in Yields 7-Day SEC Yield February 28, August 31, February 29, Money Market Fund 2013 2012 2012 Prime Investor Shares 0.01% 0.04% 0.04% Institutional Shares 0.07 0.11 0.10 Federal 0.01 0.01 0.01 Admiral Treasury 0.01 0.02 0.01 5 as the advisor sought to take advantage of market opportunities. The two funds have been closed to new investors since 2009. Insightful security selection is a key part of the process The investment decisions made by the funds’ advisor, Vanguard Fixed Income Group, are based on a careful analysis of the creditworthiness of the securities’ issuers. We have a large and seasoned team of analysts who form their judgments independent of those of rating agencies, using a process that includes probing an issuer’s financial structure and engaging in “what if” analyses. Together with our portfolio managers and traders, our credit analysts operate under a framework where avoiding risk and maintaining liquidity are paramount. Their efforts are supported by our cost levels. Our expense ratios are among the lowest in the industry. Because costs are deducted from returns, this means that we don’t have to compensate for the burden of higher costs by taking on extra risk in an attempt to achieve higher returns. If you would like to learn more about our approach toward managing risk in our money market portfolios—both taxable Investment insight Money markets remain a valuable tool for saving and for business financing Money market funds have been in the spotlight recently as politicians and regulators debate proposals and counterproposals for new regulations. Amid the back and forth, it’s important not to lose sight of the valuable role that money market funds play for investors and the broader economy. For more than 40 years, money market funds have provided safety and liquidity to investors who are willing to assume some risk in exchange for higher yields than those generally available from FDIC-insured bank savings instruments. Money market funds also serve as a critical source of short-term financing for businesses and governments. To be sure, money market investors have experienced a difficult time over the past few years as the Federal Reserve has held short-term interest rates near zero. We expect rates to rise eventually; in the meantime, Vanguard continues to work with policymakers on behalf of our shareholders to ensure that any regulatory changes preserve money market funds’ time-tested benefits. 6 and tax-exempt—I welcome you to review a Vanguard research paper, The Buck Stops Here: Vanguard Money Market Funds . Among the topics we discuss are our defensive tactics during the 2007–2008 financial crisis and our policy of turning away clients whose future activities might adversely affect existing shareholders. You also might find helpful another paper, Managing Cash In Your Portfolio . Both are available at vanguard.com/research. As always, thank you for your confidence in Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 13, 2013 7 Advisor’s Report For the six months ended February 28, 2013, the Investor Shares of Vanguard Prime Money Market Fund returned 0.01% and the Institutional Shares returned 0.05%, a result of their lower expense ratio. The Federal Money Market Fund returned 0% and the Admiral Treasury Money Market Fund 0.01%. The average return for each fund’s peer group was 0%. The economic and market environment Dissatisfied with the pace of economic recovery, the Federal Reserve initiated a new round of quantitative easing (QE3) during the period, bringing its purchases of securities each month to $85 billion. Fed officials also withdrew their maturity target (mid-2015) for when the central bank would raise short-term interest rates, replacing it with thresholds for employment and inflation, the Fed’s two key policy concerns. The Fed has set a high bar for what constitutes substantial improvement in the economy. It is willing to maintain the zero bound on interest rates until unemployment falls to 6.5% and inflation rises to 2.5%. Public statements from Fed officials indicated a desire to see even broader, more compelling signs that the recovery’s momentum was undeterred before adjusting monetary policy. The economy issued some hopeful signals. Home prices increased 8.3% in 2012, according to the CoreLogic research firm. This was the fastest pace of growth since 2006. While home prices remained well below their peak, valuations were higher, removing some of the uncertainty that helped restrain consumer activity. Recent trends in employment indicate sustained job growth and fewer layoffs. Continued gains in employment will lead to further demand in housing and help support home prices. Efforts in Washington to resolve the continuing budget resolution got back on track, with the two political parties demonstrating a willingness to engage each other. A reasonable outcome would break the chain of short-term budgetary deadlines that created an atmosphere of uncertainty and restrained economic activity. To the extent that this has been a factor weighing on the economy, a satisfactory resolution would boost economic growth. Management of the funds With the Fed focused squarely on efforts to stimulate the economy, it is unlikely that we will see an increase in short-term interest rates in 2013, and possibly not until 2015. Given this outlook, we have maintained a longer average maturity to take advantage of the positive slope in short rates. We continue to avoid European financial issuers in the Prime Money Market Fund. We prefer remaining on the sidelines while 8 Europe deals with the harsh adjustments it has imposed on its weakest members. As a result, we continue to position the fund defensively, maintaining large positions in U.S. Treasury and agency securities. Maintaining a large weighting in these assets increases the credit quality and overall liquidity of the funds, important characteristics in these still uncertain times. Our position on European financials stands in direct contrast to that of others in the industry, just as it did in 2010, when we first began reducing our exposure to European banks in the Prime Money Market Fund. Vanguard’s low expense ratio has always allowed us to position the funds defensively while still offering a competitive yield to shareholders. At some point, when conditions improve, we will reassess our positioning and consider our options. Until then, we will maintain our high-quality exposures and let Vanguard’s low expense ratio carry the day. David R. Glocke, Principal Vanguard Fixed Income Group March 18, 2013 Money market funds’ investments in bank securities Percentage of assets under management: January 31, 2013 Vanguard Prime Ten largest Money Market Fund money market funds* United States 12% 11% Europe 0 32 Australia 12 8 Canada 9 12 Japan 0 13 Total 33 76 * The average exposure of the ten largest money market funds, according to Fitch Ratings, Inc., in U.S. Money Fund Exposure and European Banks: Eurozone Climbs Again , March 1, 2013. 9 Prime Money Market Fund Fund Profile As of February 28, 2013 Financial Attributes Investor Institutional Shares Shares Ticker Symbol VMMXX VMRXX Expense Ratio 1 0.16% 0.09% 7-Day SEC Yield 0.01% 0.07% Average Weighted Maturity 59 days 59 days Sector Diversification (% of portfolio) Certificates of Deposit 12.3% Yankee/Foreign 20.6 U.S. Treasury Bills 21.8 U.S. Government Agency Obligations 27.8 Repurchase Agreements 0.1 U.S. Commercial Paper 13.4 Other 4.0 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated December 28, 2012, and represent estimated costs for the current fiscal year. For the six months ended February 28, 2013, the annualized expense ratios were 0.16% for Investor Shares and 0.09% for Institutional Shares. The expense ratio for the six months ended February 28, 2013, for the Investor Shares reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.17%. 10 Prime Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2002, Through February 28, 2013 Money Market Funds Investor Shares Average Fiscal Year Total Returns Total Returns 2003 1.12% 0.60% 2004 0.83 0.39 2005 2.31 1.68 2006 4.38 3.69 2007 5.23 4.55 2008 3.60 3.02 2009 1.31 0.62 2010 0.08 0.02 2011 0.06 0.00 2012 0.04 0.00 2013 0.01 0.00 7-day SEC yield (2/28/2013): 0.01% Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2013, performance data reflect the six months ended February 28, 2013. Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/4/1975 0.04% 0.68% 1.83% Institutional Shares 10/3/1989 0.11 0.80 1.99 See Financial Highlights for dividend information. 11 Prime Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2013 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec. gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (49.9%) 2 Fannie Mae Discount Notes 0.125% 3/6/13 65,905 65,904 2 Fannie Mae Discount Notes 0.155% 3/27/13 172,809 172,790 2 Fannie Mae Discount Notes 0.090% 4/10/13 46,500 46,495 2 Fannie Mae Discount Notes 0.165% 4/24/13 462,861 462,746 2 Fannie Mae Discount Notes 0.160% 5/8/13 68,300 68,279 2 Fannie Mae Discount Notes 0.160%–0.165% 5/15/13 126,700 126,657 2 Fannie Mae Discount Notes 0.140%–0.160% 5/22/13 695,000 694,755 2 Fannie Mae Discount Notes 0.158% 6/5/13 714,286 713,985 2 Fannie Mae Discount Notes 0.150% 6/12/13 70,000 69,970 2 Fannie Mae Discount Notes 0.139% 6/19/13 25,339 25,328 2 Fannie Mae Discount Notes 0.144% 6/26/13 230,000 229,892 2 Fannie Mae Discount Notes 0.140% 7/2/13 1,000,000 999,522 2 Fannie Mae Discount Notes 0.140% 7/3/13 436,667 436,456 2 Fannie Mae Discount Notes 0.120% 7/17/13 222,050 221,948 2 Fannie Mae Discount Notes 0.120% 7/22/13 1,250,000 1,249,404 2 Fannie Mae Discount Notes 0.140% 8/14/13 134,500 134,413 2 Fannie Mae Discount Notes 0.150% 9/3/13 1,000,000 999,225 3 Federal Home Loan Bank Discount Notes 0.125%–0.130% 3/8/13 443,500 443,489 3 Federal Home Loan Bank Discount Notes 0.130% 3/12/13 15,500 15,499 3 Federal Home Loan Bank Discount Notes 0.095% 3/13/13 664,916 664,895 3 Federal Home Loan Bank Discount Notes 0.090% 3/15/13 50,000 49,998 3 Federal Home Loan Bank Discount Notes 0.155% 3/20/13 225,000 224,982 3 Federal Home Loan Bank Discount Notes 0.155% 3/22/13 49,600 49,596 3 Federal Home Loan Bank Discount Notes 0.155% 3/27/13 163,255 163,237 3 Federal Home Loan Bank Discount Notes 0.165% 4/24/13 281,000 280,930 3 Federal Home Loan Bank Discount Notes 0.169% 4/26/13 840,000 839,779 3 Federal Home Loan Bank Discount Notes 0.160%–0.165% 5/3/13 270,635 270,558 3 Federal Home Loan Bank Discount Notes 0.160%–0.165% 5/8/13 259,000 258,920 3 Federal Home Loan Bank Discount Notes 0.140%–0.165% 5/15/13 255,109 255,029 3 Federal Home Loan Bank Discount Notes 0.150%–0.165% 5/17/13 444,050 443,898 3 Federal Home Loan Bank Discount Notes 0.165% 5/22/13 582,950 582,731 3 Federal Home Loan Bank Discount Notes 0.140% 5/24/13 177,800 177,742 3 Federal Home Loan Bank Discount Notes 0.155% 5/31/13 200,000 199,922 3 Federal Home Loan Bank Discount Notes 0.155% 6/12/13 49,840 49,818 3 Federal Home Loan Bank Discount Notes 0.140%–0.142% 6/19/13 147,000 146,937 12 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 3 Federal Home Loan Bank Discount Notes 0.140%–0.142% 6/21/13 1,354,600 1,354,009 3 Federal Home Loan Bank Discount Notes 0.120%–0.125% 7/17/13 153,600 153,527 3 Federal Home Loan Bank Discount Notes 0.120%–0.125% 7/19/13 106,500 106,449 3 Federal Home Loan Bank Discount Notes 0.150% 8/9/13 57,900 57,861 3 Federal Home Loan Bank Discount Notes 0.145% 8/21/13 350,000 349,756 Federal Home Loan Banks 0.152% 11/22/13 150,000 149,978 Federal Home Loan Banks 0.168% 12/6/13 50,000 49,998 Federal Home Loan Banks 0.178% 12/26/13 1,525,000 1,525,000 Federal Home Loan Banks 0.182% 10/1/14 150,000 149,952 Federal Home Loan Mortgage Corp. 0.162% 3/21/13 907,000 906,975 Federal Home Loan Mortgage Corp. 0.148% 5/6/13 980,000 979,915 Federal Home Loan Mortgage Corp. 0.150% 6/3/13 950,000 949,901 Federal Home Loan Mortgage Corp. 0.152% 6/17/13 83,000 82,988 Federal Home Loan Mortgage Corp. 0.170% 11/4/13 64,780 64,778 Federal National Mortgage Assn. 0.190% 8/12/13 1,000,000 999,863 Federal National Mortgage Assn. 0.169% 11/8/13 1,365,500 1,365,235 Federal National Mortgage Assn. 0.171% 11/14/13 1,000,000 999,791 Federal National Mortgage Assn. 0.179% 9/11/14 2,350,000 2,349,272 Federal National Mortgage Assn. 0.173% 2/27/15 2,155,000 2,153,919 2 Freddie Mac Discount Notes 0.155% 3/4/13 145,978 145,976 2 Freddie Mac Discount Notes 0.085% 3/21/13 151,450 151,443 2 Freddie Mac Discount Notes 0.155% 3/25/13 100,000 99,990 2 Freddie Mac Discount Notes 0.088%–0.090% 4/8/13 66,530 66,524 2 Freddie Mac Discount Notes 0.165% 5/6/13 50,000 49,985 2 Freddie Mac Discount Notes 0.160%–0.165% 5/13/13 143,283 143,236 2 Freddie Mac Discount Notes 0.130%–0.160% 5/20/13 610,905 610,715 2 Freddie Mac Discount Notes 0.160% 5/28/13 842,860 842,530 2 Freddie Mac Discount Notes 0.158% 6/3/13 973,334 972,932 2 Freddie Mac Discount Notes 0.139% 6/24/13 365,000 364,838 2 Freddie Mac Discount Notes 0.125% 7/8/13 26,191 26,179 2 Freddie Mac Discount Notes 0.140% 7/9/13 600,000 599,697 2 Freddie Mac Discount Notes 0.120%–0.121% 7/15/13 153,425 153,355 2 Freddie Mac Discount Notes 0.150% 8/5/13 77,000 76,950 2 Freddie Mac Discount Notes 0.130%–0.150% 8/12/13 326,250 326,050 2 Freddie Mac Discount Notes 0.145% 8/19/13 450,000 449,690 United States Treasury Bill 0.138%–0.140% 3/7/13 1,057,000 1,056,976 United States Treasury Bill 0.141% 3/14/13 500,000 499,975 United States Treasury Bill 0.133%–0.140% 3/21/13 1,100,000 1,099,918 United States Treasury Bill 0.143% 3/28/13 1,067,500 1,067,386 United States Treasury Bill 0.146% 4/4/13 4,988 4,987 United States Treasury Bill 0.142% 4/11/13 900,000 899,854 United States Treasury Bill 0.148% 4/18/13 375,000 374,926 United States Treasury Bill 0.148%–0.152% 4/25/13 1,250,000 1,249,713 United States Treasury Bill 0.085% 5/2/13 35,372 35,367 United States Treasury Bill 0.150% 5/9/13 2,000,000 1,999,425 United States Treasury Bill 0.145% 5/16/13 1,500,000 1,499,541 United States Treasury Bill 0.141%–0.143% 5/30/13 2,893,000 2,891,974 United States Treasury Bill 0.140% 6/6/13 43,350 43,334 United States Treasury Bill 0.130% 6/27/13 1,000,000 999,574 United States Treasury Bill 0.128%–0.130% 7/5/13 840,000 839,622 United States Treasury Bill 0.105% 7/11/13 1,900,000 1,899,268 United States Treasury Bill 0.106% 7/18/13 700,000 699,713 United States Treasury Bill 0.110%–0.113% 8/8/13 1,825,000 1,824,098 United States Treasury Bill 0.117%–0.118% 8/15/13 3,395,000 3,393,150 United States Treasury Bill 0.133%–0.136% 8/22/13 2,905,000 2,903,120 13 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) United States Treasury Bill 0.136% 8/29/13 1,230,000 1,229,159 United States Treasury Note/Bond 1.375% 3/15/13 946,000 946,450 United States Treasury Note/Bond 0.750% 3/31/13 180,000 180,087 United States Treasury Note/Bond 1.375% 5/15/13 170,000 170,428 United States Treasury Note/Bond 3.625% 5/15/13 240,000 241,723 United States Treasury Note/Bond 3.500% 5/31/13 40,000 40,335 United States Treasury Note/Bond 3.375% 6/30/13 192,400 194,468 United States Treasury Note/Bond 1.000% 7/15/13 300,000 300,995 Total U.S. Government and Agency Obligations (Cost $60,250,552) 60,250,552 Commercial Paper (23.8%) Bank Holding Company (0.4%) PNC Bank NA 0.190% 3/21/13 249,000 248,974 PNC Bank NA 0.180% 4/8/13 261,000 260,950 509,924 Finance—Auto (2.1%) American Honda Finance Corp. 0.180% 3/19/13 51,000 50,995 American Honda Finance Corp. 0.160%–0.190% 3/21/13 111,000 110,990 American Honda Finance Corp. 0.190% 3/25/13 37,000 36,995 American Honda Finance Corp. 0.150%–0.190% 3/26/13 56,500 56,493 American Honda Finance Corp. 0.170% 3/27/13 23,000 22,997 American Honda Finance Corp. 0.160% 4/11/13 37,000 36,993 American Honda Finance Corp. 0.170% 5/22/13 149,000 148,942 American Honda Finance Corp. 0.170% 5/29/13 232,000 231,902 5 BMW US Capital LLC 0.180% 3/11/13 69,000 68,997 5 BMW US Capital LLC 0.180% 3/12/13 29,500 29,498 5 BMW US Capital LLC 0.170%–0.180% 3/18/13 113,500 113,490 5 BMW US Capital LLC 0.170% 3/19/13 100,000 99,992 5 BMW US Capital LLC 0.180% 3/22/13 29,000 28,997 5 BMW US Capital LLC 0.170% 3/25/13 25,000 24,997 5 BMW US Capital LLC 0.170% 3/26/13 45,000 44,995 5 BMW US Capital LLC 0.170% 4/2/13 47,500 47,493 5 BMW US Capital LLC 0.160% 4/8/13 65,750 65,739 5 BMW US Capital LLC 0.160% 4/11/13 51,000 50,991 5 BMW US Capital LLC 0.160% 4/16/13 59,000 58,988 5 BMW US Capital LLC 0.140% 4/30/13 68,000 67,984 5 BMW US Capital LLC 0.170% 5/21/13 27,000 26,990 Toyota Motor Credit Corp. 0.270% 4/1/13 26,250 26,244 Toyota Motor Credit Corp. 0.250% 4/5/13 168,000 167,959 Toyota Motor Credit Corp. 0.260% 4/15/13 32,000 31,990 Toyota Motor Credit Corp. 0.140% 4/26/13 30,000 29,993 Toyota Motor Credit Corp. 0.290% 5/10/13 189,000 188,893 Toyota Motor Credit Corp. 0.240% 6/10/13 225,000 224,849 Toyota Motor Credit Corp. 0.230% 6/11/13 194,000 193,874 Toyota Motor Credit Corp. 0.240% 7/10/13 75,000 74,935 Toyota Motor Credit Corp. 0.220% 8/19/13 157,750 157,585 2,521,780 Finance—Other (5.1%) 5 Chariot Funding LLC 0.210% 3/11/13 22,000 21,999 5 Chariot Funding LLC 0.210% 3/18/13 36,000 35,996 5 Chariot Funding LLC 0.210% 3/19/13 7,000 6,999 5 Chariot Funding LLC 0.210% 4/2/13 49,500 49,491 5 Chariot Funding LLC 0.210% 4/3/13 38,000 37,993 5 Chariot Funding LLC 0.200% 4/4/13 68,000 67,987 14 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 5 Chariot Funding LLC 0.200% 4/8/13 89,500 89,481 5 Chariot Funding LLC 0.200% 4/9/13 36,750 36,742 5 Chariot Funding LLC 0.200% 4/10/13 32,000 31,993 5 Chariot Funding LLC 0.190% 5/1/13 50,000 49,984 5 Chariot Funding LLC 0.180% 5/7/13 100,000 99,967 5 Chariot Funding LLC 0.180% 5/8/13 50,000 49,983 5 Chariot Funding LLC 0.180% 5/13/13 50,000 49,982 General Electric Capital Corp. 0.180% 3/1/13 170,000 170,000 General Electric Capital Corp. 0.200% 3/8/13 78,000 77,997 General Electric Capital Corp. 0.160% 3/14/13 244,000 243,986 General Electric Capital Corp. 0.160% 4/19/13 370,000 369,919 General Electric Capital Corp. 0.160% 4/22/13 130,000 129,970 General Electric Capital Corp. 0.150% 4/29/13 14,500 14,496 General Electric Capital Corp. 0.140% 5/13/13 186,000 185,947 General Electric Capital Corp. 0.140% 5/20/13 294,000 293,909 General Electric Capital Corp. 0.140% 5/21/13 296,000 295,907 General Electric Capital Corp. 0.140% 5/22/13 130,000 129,959 General Electric Capital Corp. 0.140% 5/23/13 169,000 168,945 5 Jupiter Securitization Co. LLC 0.210% 3/12/13 49,600 49,597 5 Jupiter Securitization Co. LLC 0.210% 3/19/13 16,000 15,998 5 Jupiter Securitization Co. LLC 0.210% 3/27/13 18,000 17,997 5 Jupiter Securitization Co. LLC 0.210% 4/2/13 107,500 107,480 5 Jupiter Securitization Co. LLC 0.210% 4/3/13 126,500 126,476 5 Jupiter Securitization Co. LLC 0.200% 4/4/13 76,000 75,986 5 Jupiter Securitization Co. LLC 0.200% 4/5/13 36,000 35,993 5 Jupiter Securitization Co. LLC 0.200% 4/8/13 77,000 76,984 5 Jupiter Securitization Co. LLC 0.200% 4/9/13 38,000 37,992 5 Jupiter Securitization Co. LLC 0.200% 4/10/13 37,500 37,492 5 Jupiter Securitization Co. LLC 0.190% 5/1/13 45,000 44,986 5 Jupiter Securitization Co. LLC 0.180% 5/6/13 15,750 15,745 5 Jupiter Securitization Co. LLC 0.180% 5/7/13 98,500 98,467 5 Jupiter Securitization Co. LLC 0.180% 5/8/13 71,500 71,476 5 Jupiter Securitization Co. LLC 0.180% 5/13/13 14,000 13,995 5 Old Line Funding LLC 0.200% 3/11/13 145,000 144,992 5 Old Line Funding LLC 0.200% 3/12/13 118,000 117,993 5 Old Line Funding LLC 0.200% 3/13/13 39,000 38,997 5 Old Line Funding LLC 0.200% 3/15/13 20,082 20,080 5 Old Line Funding LLC 0.200% 3/18/13 77,000 76,993 5 Old Line Funding LLC 0.200% 3/19/13 132,500 132,487 5 Old Line Funding LLC 0.190% 3/20/13 47,037 47,032 5 Old Line Funding LLC 0.190%–0.200% 3/22/13 86,000 85,990 5 Old Line Funding LLC 0.190%–0.200% 3/25/13 110,333 110,318 5 Old Line Funding LLC 0.200% 3/28/13 39,500 39,494 5 Old Line Funding LLC 0.190% 4/8/13 45,500 45,491 5 Old Line Funding LLC 0.190% 4/9/13 34,000 33,993 5 Old Line Funding LLC 0.190% 4/10/13 37,000 36,992 5 Old Line Funding LLC 0.190% 4/11/13 58,350 58,337 5 Old Line Funding LLC 0.190% 4/12/13 83,000 82,982 5 Old Line Funding LLC 0.190% 4/16/13 15,000 14,996 5 Old Line Funding LLC 0.190% 4/18/13 45,000 44,989 5 Old Line Funding LLC 0.190% 4/22/13 108,000 107,970 5 Old Line Funding LLC 0.190% 4/23/13 131,250 131,213 5 Old Line Funding LLC 0.190% 4/24/13 16,000 15,995 5 Old Line Funding LLC 0.180% 4/25/13 12,435 12,432 5 Old Line Funding LLC 0.190% 5/1/13 96,000 95,969 15 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 5 Old Line Funding LLC 0.190% 5/6/13 83,000 82,971 5 Old Line Funding LLC 0.180% 5/7/13 88,500 88,470 5 Old Line Funding LLC 0.180% 5/8/13 87,000 86,970 5 Old Line Funding LLC 0.180% 5/13/13 45,000 44,984 5 Old Line Funding LLC 0.180% 5/14/13 45,500 45,483 5 Old Line Funding LLC 0.180% 5/15/13 29,500 29,489 5 Old Line Funding LLC 0.180% 5/20/13 150,087 150,027 5 Old Line Funding LLC 0.180% 5/22/13 115,000 114,953 5 Old Line Funding LLC 0.180% 5/24/13 44,987 44,968 5 Old Line Funding LLC 0.180% 5/28/13 57,000 56,975 5 Old Line Funding LLC 0.180% 6/3/13 149,945 149,875 5 Straight-A Funding LLC 0.180% 3/22/13 14,700 14,698 5 Straight-A Funding LLC 0.180% 3/28/13 6,000 5,999 5 Straight-A Funding LLC 0.180% 3/28/13 65,750 65,741 5 Straight-A Funding LLC 0.180% 4/10/13 15,000 14,997 5 Straight-A Funding LLC 0.180% 4/11/13 11,000 10,998 5 Straight-A Funding LLC 0.190% 4/19/13 15,018 15,014 5 Straight-A Funding LLC 0.190% 4/19/13 25,523 25,516 5 Straight-A Funding LLC 0.190% 4/22/13 37,000 36,990 5 Straight-A Funding LLC 0.190% 4/26/13 36,000 35,989 6,153,138 Foreign Banks (2.5%) 5 Australia & New Zealand Banking Group, Ltd. 0.290% 3/1/13 247,000 247,000 Commonwealth Bank of Australia 0.249% 3/7/13 105,000 105,000 5 Commonwealth Bank of Australia 0.270% 5/9/13 80,250 80,208 5 Commonwealth Bank of Australia 0.260% 6/17/13 53,000 52,959 Royal Bank of Canada 0.140% 3/21/13 143,000 142,989 5 Westpac Banking Corp. 0.160% 3/28/13 425,000 424,949 Westpac Banking Corp. 0.220% 4/3/13 393,000 393,000 Westpac Banking Corp. 0.219% 4/5/13 250,000 250,000 Westpac Banking Corp. 0.202% 4/16/13 160,000 160,000 Westpac Banking Corp. 0.202% 4/18/13 310,000 310,000 Westpac Banking Corp. 0.202% 4/25/13 200,000 200,000 Westpac Banking Corp. 0.203% 4/26/13 200,000 200,000 Westpac Banking Corp. 0.199% 5/7/13 95,000 95,000 Westpac Banking Corp. 0.221% 5/20/13 40,000 40,000 Westpac Banking Corp. 0.212% 8/1/13 285,000 285,000 2,986,105 Foreign Governments (2.5%) CPPIB Capital Inc. 0.180% 5/6/13 148,000 147,951 CPPIB Capital Inc. 0.180% 5/8/13 31,850 31,839 CPPIB Capital Inc. 0.200% 7/12/13 74,000 73,945 Export Development Canada 0.200% 4/11/13 49,000 48,989 Export Development Canada 0.175% 6/3/13 49,500 49,477 Export Development Canada 0.180% 6/14/13 49,500 49,474 5 Hydro-Quebec 0.150% 4/16/13 61,900 61,888 Province of Ontario 0.160% 3/6/13 156,000 155,997 Province of Ontario 0.160% 3/7/13 35,500 35,499 Province of Ontario 0.160% 3/8/13 75,000 74,998 Province of Ontario 0.160% 3/11/13 78,000 77,997 Province of Ontario 0.160% 3/12/13 39,000 38,998 Province of Ontario 0.150% 3/18/13 77,000 76,995 Province of Ontario 0.150% 3/19/13 247,000 246,981 Province of Ontario 0.150% 3/20/13 77,000 76,994 16 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Province of Ontario 0.150% 3/22/13 99,000 98,991 Province of Ontario 0.150% 3/28/13 99,000 98,989 Province of Ontario 0.150% 4/8/13 145,000 144,977 Province of Ontario 0.150% 4/9/13 163,750 163,723 Province of Ontario 0.150% 4/11/13 125,000 124,979 Province of Ontario 0.150%–0.170% 4/15/13 65,500 65,486 Province of Ontario 0.165% 4/18/13 44,500 44,490 6 PSP Capital Inc. 0.180% 5/14/13 48,000 47,982 6 PSP Capital Inc. 0.180% 5/15/13 86,000 85,968 6 PSP Capital Inc. 0.190% 5/16/13 23,000 22,991 6 PSP Capital Inc. 0.190% 5/22/13 30,500 30,487 6 PSP Capital Inc. 0.190% 5/23/13 15,250 15,243 5 Quebec 0.170% 3/21/13 99,000 98,991 5 Quebec 0.130% 3/26/13 82,000 81,993 5 Quebec 0.130% 3/27/13 75,000 74,993 5 Quebec 0.130% 3/28/13 195,000 194,981 Queensland Treasury Corp. 0.190% 5/22/13 126,000 125,945 Queensland Treasury Corp. 0.200% 7/1/13 99,000 98,933 Queensland Treasury Corp. 0.250% 8/21/13 197,500 197,263 3,065,427 Foreign Industrial (5.4%) 5 BASF SE 0.160% 3/26/13 95,000 94,989 5 BASF SE 0.160% 3/27/13 96,000 95,989 5 BASF SE 0.160% 3/28/13 150,000 149,982 5 GlaxoSmithKline Finance plc 0.130% 3/5/13 71,500 71,499 5 GlaxoSmithKline Finance plc 0.130% 3/8/13 113,000 112,997 5 John Deere Financial Inc. 0.120% 3/21/13 19,000 18,999 5 Nestle Capital Corp. 0.260% 3/4/13 496,000 495,989 5 Nestle Capital Corp. 0.260% 3/12/13 495,000 494,961 5 Nestle Capital Corp. 0.115% 5/2/13 75,000 74,985 5 Nestle Capital Corp. 0.260% 5/13/13 318,000 317,832 5 Nestle Capital Corp. 0.170%–0.180% 8/12/13 231,500 231,318 5 Nestle Capital Corp. 0.170% 8/13/13 84,000 83,935 5 Nestle Capital Corp. 0.200% 9/6/13 47,000 46,951 5 Nestle Capital Corp. 0.251% 9/17/13 10,000 9,986 Nestle Finance International Ltd. 0.265% 3/25/13 244,000 243,957 Nestle Finance International Ltd. 0.265% 3/26/13 376,000 375,931 Nestle Finance International Ltd. 0.265% 4/1/13 296,000 295,932 Nestle Finance International Ltd. 0.265% 4/3/13 208,100 208,049 Nestle Finance International Ltd. 0.120% 5/2/13 83,000 82,983 Nestle Finance International Ltd. 0.270% 5/7/13 62,000 61,969 Nestle Finance International Ltd. 0.270% 5/8/13 120,000 119,939 Nestle Finance International Ltd. 0.130% 5/13/13 89,500 89,476 Nestle Finance International Ltd. 0.255% 5/14/13 378,000 377,802 Nestle Finance International Ltd. 0.190% 8/13/13 113,000 112,902 5 Reckitt Benckiser Treasury Services plc 0.180% 3/8/13 75,000 74,997 5 Reckitt Benckiser Treasury Services plc 0.180% 3/12/13 73,000 72,996 5 Reckitt Benckiser Treasury Services plc 0.180% 3/13/13 100,000 99,994 5 Reckitt Benckiser Treasury Services plc 0.180% 3/14/13 178,000 177,988 5 Reckitt Benckiser Treasury Services plc 0.180% 3/15/13 100,000 99,993 5 Reckitt Benckiser Treasury Services plc 0.180% 3/18/13 155,000 154,987 5 Roche Holdings Inc. 0.130% 4/22/13 20,000 19,996 5 Roche Holdings Inc. 0.130% 5/7/13 22,000 21,995 5 Roche Holdings Inc. 0.170% 5/21/13 38,000 37,986 5 Roche Holdings Inc. 0.170% 5/24/13 35,000 34,986 17 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 5 Roche Holdings Inc. 0.170% 5/28/13 49,250 49,230 5 Roche Holdings Inc. 0.170% 5/29/13 27,000 26,989 5 Roche Holdings Inc. 0.170% 5/30/13 79,500 79,467 5 Roche Holdings Inc. 0.170% 5/31/13 27,000 26,988 5 Sanofi 0.160% 3/20/13 229,500 229,481 5 Sanofi 0.160% 3/28/13 307,500 307,463 5 Siemens Capital Co. LLC 0.140% 3/18/13 125,000 124,992 5 Siemens Capital Co. LLC 0.120% 3/19/13 55,000 54,997 5 Siemens Capital Co. LLC 0.120%–0.140% 3/21/13 210,000 209,986 5 Siemens Capital Co. LLC 0.130%–0.140% 3/28/13 258,000 257,973 Toyota Credit Canada Inc. 0.280% 3/21/13 49,500 49,492 Toyota Credit Canada Inc. 0.270% 3/25/13 49,500 49,491 Toyota Credit Canada Inc. 0.290% 4/23/13 19,000 18,992 Toyota Credit Canada Inc. 0.240% 7/8/13 19,500 19,483 6,570,294 Industrial (5.8%) 5 Emerson Electric Co. 0.150% 3/25/13 47,500 47,495 5 Emerson Electric Co. 0.150% 3/27/13 25,000 24,997 5 Emerson Electric Co. 0.150% 4/8/13 19,000 18,997 5 Emerson Electric Co. 0.150% 4/9/13 14,000 13,998 General Electric Co. 0.260% 3/4/13 99,000 98,998 General Electric Co. 0.130%–0.140% 3/27/13 540,000 539,947 General Electric Co. 0.140% 3/28/13 257,000 256,973 5 Google Inc. 0.150% 3/7/13 78,000 77,998 5 Google Inc. 0.200% 5/21/13 65,750 65,720 5 Google Inc. 0.160% 7/23/13 54,500 54,465 5 Procter & Gamble Co. 0.160% 3/1/13 114,625 114,625 5 Procter & Gamble Co. 0.160% 3/4/13 367,000 366,995 5 Procter & Gamble Co. 0.160% 3/5/13 39,000 38,999 5 Procter & Gamble Co. 0.150%–0.160% 3/7/13 138,000 137,996 5 Procter & Gamble Co. 0.130%–0.160% 3/8/13 155,500 155,496 5 Procter & Gamble Co. 0.160% 3/11/13 148,500 148,493 5 Procter & Gamble Co. 0.160% 3/12/13 78,000 77,996 5 The Coca-Cola Co. 0.180% 3/13/13 38,000 37,998 5 The Coca-Cola Co. 0.180% 3/14/13 187,000 186,988 5 The Coca-Cola Co. 0.160% 3/15/13 262,615 262,599 5 The Coca-Cola Co. 0.160% 3/18/13 103,000 102,992 5 The Coca-Cola Co. 0.220% 5/6/13 148,000 147,940 5 The Coca-Cola Co. 0.220% 5/7/13 99,000 98,960 5 The Coca-Cola Co. 0.220% 5/15/13 347,000 346,841 5 The Coca-Cola Co. 0.170% 5/20/13 174,000 173,934 5 The Coca-Cola Co. 0.170% 5/21/13 50,000 49,981 5 The Coca-Cola Co. 0.150% 5/22/13 299,700 299,598 5 The Coca-Cola Co. 0.220%–0.230% 6/3/13 197,500 197,384 5 The Coca-Cola Co. 0.200%–0.220% 6/4/13 179,000 178,902 5 The Coca-Cola Co. 0.180% 6/5/13 198,000 197,905 5 The Coca-Cola Co. 0.160% 6/17/13 40,000 39,981 5 The Coca-Cola Co. 0.180% 7/8/13 297,500 297,308 5 The Coca-Cola Co. 0.170%–0.180% 7/9/13 262,475 262,308 5 The Coca-Cola Co. 0.170% 7/10/13 200,000 199,876 5 The Coca-Cola Co. 0.170% 7/11/13 50,000 49,969 5 The Coca-Cola Co. 0.200% 8/29/13 320,200 319,878 5 The Coca-Cola Co. 0.200% 9/3/13 163,000 162,832 5 The Walt Disney Co. 0.150% 4/8/13 50,000 49,992 5 The Walt Disney Co. 0.150% 4/9/13 75,000 74,988 18 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 5 The Walt Disney Co. 0.150% 4/11/13 39,000 38,993 5 The Walt Disney Co. 0.150% 4/12/13 113,000 112,980 5 The Walt Disney Co. 0.150% 4/15/13 75,000 74,986 5 Wal-Mart Stores, Inc. 0.125% 4/29/13 231,000 230,953 5 Wal-Mart Stores, Inc. 0.120% 4/30/13 367,000 366,927 5 Wal-Mart Stores, Inc. 0.130% 5/2/13 145,000 144,968 6,949,149 Total Commercial Paper (Cost $28,755,817) 28,755,817 Certificates of Deposit (22.7%) Domestic Banks (4.2%) Branch Banking & Trust Co. 0.150% 5/8/13 73,000 73,000 Branch Banking & Trust Co. 0.150% 5/13/13 72,000 72,000 Branch Banking & Trust Co. 0.150% 5/13/13 297,000 297,000 JPMorgan Chase Bank NA 0.220% 3/18/13 496,000 496,000 State Street Bank & Trust Co. 0.220% 3/14/13 70,000 70,000 State Street Bank & Trust Co. 0.170% 4/8/13 330,000 330,000 State Street Bank & Trust Co. 0.180% 4/9/13 226,000 226,000 State Street Bank & Trust Co. 0.180% 4/10/13 95,000 95,000 State Street Bank & Trust Co. 0.230% 4/16/13 1,489,000 1,489,000 State Street Bank & Trust Co. 0.250% 6/10/13 630,000 630,000 US Bank NA 0.140% 3/4/13 369,000 369,000 Wells Fargo Bank NA 0.230% 3/4/13 295,500 295,500 Wells Fargo Bank NA 0.220% 3/14/13 197,000 197,000 4 Wells Fargo Bank NA 0.174% 8/28/13 400,000 400,000 5,039,500 Eurodollar Certificates of Deposit (8.1%) Australia & New Zealand Banking Group, Ltd. 0.230% 4/11/13 25,000 25,000 4 Australia & New Zealand Banking Group, Ltd. 0.222% 4/19/13 432,000 432,000 4 Australia & New Zealand Banking Group, Ltd. 0.212% 4/25/13 387,000 387,000 4 Australia & New Zealand Banking Group, Ltd. 0.212% 5/1/13 440,000 440,000 4 Australia & New Zealand Banking Group, Ltd. 0.221% 5/14/13 250,000 250,000 4 Australia & New Zealand Banking Group, Ltd. 0.222% 5/16/13 405,000 405,000 Australia & New Zealand Banking Group, Ltd. 0.260% 5/28/13 35,000 35,000 Australia & New Zealand Banking Group, Ltd. 0.265% 6/20/13 46,000 46,000 Australia & New Zealand Banking Group, Ltd. 0.260% 7/3/13 75,000 75,000 4 Australia & New Zealand Banking Group, Ltd. 0.232% 7/25/13 290,000 290,000 4 Australia & New Zealand Banking Group, Ltd. 0.209% 8/7/13 224,000 224,000 4 Australia & New Zealand Banking Group, Ltd. 0.213% 8/27/13 261,000 261,000 Commonwealth Bank of Australia 0.230% 3/12/13 45,000 45,000 4 Commonwealth Bank of Australia 0.219% 4/9/13 827,000 827,000 4 Commonwealth Bank of Australia 0.232% 4/16/13 409,000 409,000 4 Commonwealth Bank of Australia 0.242% 5/16/13 410,000 410,000 4 Commonwealth Bank of Australia 0.229% 7/10/13 60,000 60,000 4 Commonwealth Bank of Australia 0.222% 8/13/13 439,000 439,000 4 Commonwealth Bank of Australia 0.221% 8/20/13 498,000 498,000 4 Commonwealth Bank of Australia 0.213% 8/26/13 687,000 687,000 4 National Australia Bank Ltd. 0.259% 3/5/13 205,000 205,000 4 National Australia Bank Ltd. 0.252% 4/2/13 1,035,000 1,035,000 4 National Australia Bank Ltd. 0.252% 4/23/13 475,000 475,000 4 National Australia Bank Ltd. 0.252% 4/25/13 530,000 530,000 4 National Australia Bank Ltd. 0.252% 5/21/13 35,000 35,000 4 National Australia Bank Ltd. 0.261% 6/20/13 78,000 78,000 4 National Australia Bank Ltd. 0.262% 7/1/13 35,000 35,000 19 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 4 National Australia Bank Ltd. 0.260% 7/3/13 30,000 30,000 4 National Australia Bank Ltd. 0.190% 8/12/13 1,182,000 1,182,000 9,850,000 Yankee Certificates of Deposit (10.4%) 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.199% 4/11/13 170,000 170,000 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.202% 4/23/13 315,000 315,000 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.198% 5/7/13 96,000 96,000 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.199% 5/7/13 165,000 165,000 Bank of Montreal (Chicago Branch) 0.230% 3/5/13 30,000 30,000 Bank of Montreal (Chicago Branch) 0.220% 3/11/13 1,000,000 1,000,000 Bank of Montreal (Chicago Branch) 0.230% 3/20/13 75,000 75,000 Bank of Montreal (Chicago Branch) 0.230% 4/4/13 345,000 345,000 Bank of Montreal (Chicago Branch) 0.200% 4/18/13 93,000 93,000 Bank of Montreal (Chicago Branch) 0.190% 4/23/13 381,000 381,000 Bank of Montreal (Chicago Branch) 0.190% 5/6/13 360,000 360,000 Bank of Montreal (Chicago Branch) 0.190% 5/7/13 115,000 115,000 4 Bank of Nova Scotia (Houston Branch) 0.239% 3/5/13 390,000 390,000 Bank of Nova Scotia (Houston Branch) 0.220% 3/13/13 29,000 29,000 4 Bank of Nova Scotia (Houston Branch) 0.219% 4/5/13 460,000 459,998 4 Bank of Nova Scotia (Houston Branch) 0.232% 4/23/13 1,000,000 1,000,000 4 Bank of Nova Scotia (Houston Branch) 0.232% 4/24/13 400,000 400,000 4 Bank of Nova Scotia (Houston Branch) 0.219% 5/7/13 595,000 594,994 4 Bank of Nova Scotia (Houston Branch) 0.222% 5/20/13 466,000 465,995 4 Bank of Nova Scotia (Houston Branch) 0.224% 5/31/13 115,000 114,999 Canadian Imperial Bank of Commerce (New York Branch) 0.340% 3/1/13 22,000 22,000 Canadian Imperial Bank of Commerce (New York Branch) 0.160% 3/11/13 195,000 195,000 Canadian Imperial Bank of Commerce (New York Branch) 0.130% 4/15/13 500,000 500,000 Canadian Imperial Bank of Commerce (New York Branch) 0.130% 5/7/13 292,000 292,000 4 National Australia Bank Ltd. (New York Branch) 0.279% 8/13/13 129,000 129,036 4 Royal Bank of Canada (New York Branch) 0.419% 4/10/13 70,000 70,020 Toronto Dominion Bank (New York Branch) 0.260% 3/5/13 200,000 200,000 Toronto Dominion Bank (New York Branch) 0.210% 3/11/13 20,000 20,000 Toronto Dominion Bank (New York Branch) 0.270% 3/18/13 25,000 25,000 Toronto Dominion Bank (New York Branch) 0.240% 3/19/13 99,000 99,000 4 Toronto Dominion Bank (New York Branch) 0.203% 4/26/13 486,000 486,000 4 Toronto Dominion Bank (New York Branch) 0.199% 5/7/13 784,000 784,000 Toronto Dominion Bank (New York Branch) 0.240% 5/20/13 40,000 40,000 4 Toronto Dominion Bank (New York Branch) 0.202% 6/17/13 75,000 75,000 4 Toronto Dominion Bank (New York Branch) 0.202% 6/24/13 180,000 180,000 4 Toronto Dominion Bank (New York Branch) 0.199% 7/8/13 65,000 65,000 4 Toronto Dominion Bank (New York Branch) 0.202% 7/16/13 272,000 272,000 4 Toronto Dominion Bank (New York Branch) 0.200% 8/5/13 297,000 297,000 4 Toronto Dominion Bank (New York Branch) 0.199% 8/6/13 136,000 136,000 4 Toronto Dominion Bank (New York Branch) 0.199% 8/7/13 250,000 250,000 4 Toronto Dominion Bank (New York Branch) 0.202% 8/13/13 500,000 500,000 4 Toronto Dominion Bank (New York Branch) 0.201% 8/15/13 149,000 149,000 4 Toronto Dominion Bank (New York Branch) — 9/4/13 218,000 218,000 20 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 4 Westpac Banking Corp. (New York Branch) 0.219% 4/5/13 144,000 144,000 4 Westpac Banking Corp. (New York Branch) 0.202% 4/24/13 235,000 235,000 4 Westpac Banking Corp. (New York Branch) 0.200% 5/2/13 397,000 397,000 4 Westpac Banking Corp. (New York Branch) 0.370% 5/3/13 79,000 79,022 4 Westpac Banking Corp. (New York Branch) 0.252% 7/1/13 74,000 74,000 4 Westpac Banking Corp. (New York Branch) 0.252% 7/1/13 50,000 50,000 12,583,064 Total Certificates of Deposit (Cost $27,472,564) 27,472,564 Repurchase Agreements (0.1%) Bank of Nova Scotia (Dated 2/28/13, Repurchase Value $50,000,000, collateralized by U.S. Treasury Bill 0.000%, 2/6/14) 0.160% 3/1/13 50,000,000 50,000 RBC Capital Markets LLC (Dated 2/28/13, Repurchase Value $20,000,000, collateralized by U.S. Treasury Note/Bond 2.500%, 3/31/15) 0.150% 3/1/13 20,000,000 20,000 RBC Capital Markets LLC (Dated 2/28/13, Repurchase Value $18,203,000, collateralized by U.S. Treasury Note/Bond 2.500%, 3/31/15) 0.150% 3/1/13 18,203,000 18,203 TD Securities (USA) LLC (Dated 2/28/13, Repurchase Value $30,000,000, collateralized by U.S. Treasury Note/Bond 2.125%, 2/15/40) 0.140% 3/1/13 30,000,000 30,000 TD Securities (USA) LLC (Dated 2/28/13, Repurchase Value $34,000,000, collateralized by U.S. Treasury Note/Bond 2.125%, 2/15/40) 0.170% 3/1/13 34,000,000 34,000 Total Repurchase Agreements (Cost $152,203) Shares Money Market Fund (1.4%) 7 Vanguard Municipal Cash Management Fund (Cost $1,677,952) 0.107% 1,677,951,948 1,677,952 Face Amount ($000) Tax-Exempt Municipal Bonds (1.9%) 8 ABAG Finance Authority for Nonprofit Corps. California Revenue (Miramar Apartments) VRDO 0.100% 3/7/13 11,900 11,900 8 ABAG Finance Authority for Nonprofit Corps. California Revenue (Southport Apartments) VRDO 0.100% 3/7/13 15,700 15,700 8 Albany NY Industrial Development Agency Revenue (The College of Saint Rose Project) VRDO 0.110% 3/7/13 13,400 13,400 8 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.100% 3/7/13 35,035 35,035 8 Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.100% 3/7/13 79,000 79,000 8 Birmingham AL Public Educational Building Student Housing Revenue (University of Alabama at Birmingham Project) VRDO 0.110% 3/7/13 16,015 16,015 21 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 8 California Housing Finance Agency Home Mortgage Revenue VRDO 0.080% 3/7/13 16,700 16,700 8 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.110% 3/7/13 20,595 20,595 8 California Statewide Communities Development Authority Multifamily Housing Revenue (Belmont Project) VRDO 0.110% 3/7/13 8,300 8,300 8 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.110% 3/7/13 11,900 11,900 8 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.110% 3/7/13 9,700 9,700 8 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.110% 3/7/13 11,200 11,200 8 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.090% 3/7/13 10,000 10,000 8 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.110% 3/7/13 17,200 17,200 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.090% 3/7/13 35,000 35,000 Curators of the University of Missouri System Facilities Revenue VRDO 0.090% 3/7/13 61,940 61,940 8 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.110% 3/7/13 10,600 10,600 8 Greenville County SC Hospital System Revenue VRDO 0.100% 3/7/13 13,000 13,000 Gulf Coast TX Industrial Development Authority Revenue (ExxonMobil Project) VRDO 0.090% 3/1/13 60,600 60,600 8 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.110% 3/7/13 11,955 11,955 8 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) VRDO 0.100% 3/7/13 42,000 42,000 8 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.110% 3/7/13 19,000 19,000 8 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.110% 3/7/13 14,300 14,300 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.100% 3/7/13 15,075 15,075 8 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.080% 3/7/13 25,035 25,035 8 Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.120% 3/7/13 17,200 17,200 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.090% 3/7/13 18,855 18,855 22 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.090% 3/7/13 24,835 24,835 8 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.100% 3/7/13 29,765 29,765 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.100% 3/7/13 19,320 19,320 8 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) VRDO 0.120% 3/7/13 7,400 7,400 8 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.100% 3/7/13 25,350 25,350 8 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care S ystem Revenue (Allina Health System) VRDO 0.090% 3/7/13 15,000 15,000 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.100% 3/1/13 45,000 45,000 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.100% 3/1/13 20,700 20,700 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.110% 3/1/13 39,000 39,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.100% 3/7/13 18,000 18,000 8 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.090% 3/7/13 18,000 18,000 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.080% 3/7/13 39,505 39,505 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.080% 3/7/13 21,980 21,980 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.100% 3/7/13 68,100 68,100 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Related-Sierra Development) VRDO 0.100% 3/7/13 32,500 32,500 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.100% 3/7/13 31,300 31,300 8 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.080% 3/7/13 71,500 71,500 8 New York State Dormitory Authority Revenue (St. John’s University) VRDO 0.100% 3/7/13 10,400 10,400 8 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.080% 3/7/13 20,500 20,500 8 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.110% 3/7/13 42,300 42,300 23 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 8 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.100% 3/7/13 95,990 95,990 8 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.110% 3/7/13 17,300 17,300 8 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.080% 3/7/13 43,985 43,985 8 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.080% 3/7/13 75,945 75,945 8 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.100% 3/7/13 12,800 12,800 8 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.110% 3/7/13 31,845 31,845 8 New York State Housing Finance Agency Housing Revenue (Clinton Green South) VRDO 0.110% 3/7/13 11,625 11,625 8 New York State Housing Finance Agency Housing Revenue (Clinton Park) VRDO 0.130% 3/7/13 15,000 15,000 8 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.100% 3/7/13 24,500 24,500 8 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.090% 3/7/13 38,000 38,000 8 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.100% 3/7/13 25,000 25,000 8 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.100% 3/7/13 11,710 11,710 8 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.100% 3/7/13 21,875 21,875 8 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.130% 3/7/13 10,950 10,950 8 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.130% 3/7/13 11,100 11,100 8 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) VRDO 0.100% 3/7/13 38,300 38,300 8 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.110% 3/7/13 27,500 27,500 Ohio State University General Receipts Revenue VRDO 0.090% 3/7/13 115,300 115,300 Ohio State University General Receipts Revenue VRDO 0.100% 3/7/13 6,200 6,200 8 Philadelphia PA GO VRDO 0.100% 3/7/13 16,000 16,000 8 Piedmont SC Municipal Power Agency Revenue VRDO 0.120% 3/7/13 16,000 16,000 8 Rhode Island Health & Educational Building Corp. Higher Education Facility Revenue (Rogers Williams University) VRDO 0.100% 3/7/13 7,275 7,275 8 Richmond CA Multifamily Housing Revenue (Baycliff Apartments Project) VRDO 0.100% 3/7/13 20,890 20,890 24 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 8 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.110% 3/7/13 9,365 9,365 8 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.100% 3/7/13 16,500 16,500 8 San Diego CA Housing Authority Multifamily Housing Revenue (Villa Nueva Apartments) VRDO 0.100% 3/7/13 29,600 29,600 8 Simi Valley CA Multifamily Housing Revenue (Parker Ranch Project) VRDO 0.100% 3/7/13 23,700 23,700 8 Smyth County VA Industrial Development Authority Hospital Revenue VRDO 0.100% 3/7/13 31,570 31,570 8 St. Cloud MN Health Care Revenue (Centracare Health System) VRDO 0.100% 3/7/13 21,995 21,995 8 St. Joseph MO Industrial Development Authority Health Facilities Revenue (Heartland Regional Medical Center) VRDO 0.100% 3/7/13 20,500 20,500 8 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.110% 3/7/13 68,000 68,000 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.110% 3/7/13 28,900 28,900 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.110% 3/7/13 42,400 42,400 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.120% 3/7/13 34,620 34,620 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.140% 3/7/13 18,600 18,600 Texas Department of Housing & Community Affairs Single Mortgage Revenue VRDO 0.140% 3/7/13 57,500 57,500 8 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.110% 3/7/13 6,500 6,500 8 Washington Housing Finance Commission Non-profit Housing Revenue (Rockwood Retirement Communities Program) VRDO 0.100% 3/7/13 5,900 5,900 8 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.120% 3/7/13 29,840 29,840 8 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.080% 3/7/13 20,500 20,500 Total Tax-Exempt Municipal Bonds (Cost $2,382,740) 2,382,740 Corporate Bonds (0.2%) Finance (0.2%) 4 Royal Bank of Canada 0.461% 3/8/13 88,400 88,405 4 Royal Bank of Canada (New York Branch) 0.355% 7/11/13 10,000 10,005 4 Royal Bank of Canada (New York Branch) 0.345% 8/6/13 59,000 59,031 Royal Bank of Canada (New York Branch) 2.250% 3/15/13 88,000 88,072 4 Westpac Banking Corp. (New York Branch) 1.055% 7/10/13 14,000 14,042 General Electric Capital Corp. 4.800% 5/1/13 18,000 18,140 Total Corporate Bonds (Cost $277,695) 277,695 25 Prime Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) Sovereign Bonds (U.S. Dollar-Denominated) (0.1%) Domestic Banks (0.1%) Export Development Canada 0.199% 7/11/13 49,000 49,000 4,6,9 Network Rail Infrastructure Finance plc 0.330% 6/14/13 23,500 23,507 Province of Ontario 3.500% 7/15/13 11,750 11,894 Total Sovereign Bonds (Cost $84,401) 84,401 Taxable Municipal Bonds (0.4%) BlackRock Municipal Bond Trust TOB VRDO 0.180% 3/1/13 18,105 18,105 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.180% 3/1/13 9,660 9,660 BlackRock Municipal Income Trust TOB VRDO 0.180% 3/1/13 207,000 207,000 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.180% 3/1/13 21,850 21,850 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.180% 3/1/13 19,165 19,165 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.180% 3/1/13 100,000 100,000 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.180% 3/1/13 19,875 19,875 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.180% 3/1/13 12,910 12,910 BlackRock Strategic Municipal Trust TOB VRDO 0.180% 3/1/13 9,820 9,820 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.220% 3/7/13 13,000 13,000 6 Massachusetts Transportation Fund Revenue TOB VRDO 0.220% 3/7/13 13,100 13,100 6 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.220% 3/7/13 6,400 6,400 Total Taxable Municipal Bonds (Cost $450,885) Total Investments (100.5%) (Cost $121,504,809) Other Assets and Liabilities (-0.5%) Other Assets 474,584 Liabilities (1,104,057) Net Assets (100%) 26 Prime Money Market Fund At February 28, 2013, net assets consisted of: Amount ($000) Paid-in Capital 120,865,064 Undistributed Net Investment Income — Accumulated Net Realized Gains 10,272 Net Assets Investor Shares—Net Assets Applicable to 95,360,599,921 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Institutional Shares—Net Assets Applicable to 25,493,831,652 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Institutional Shares See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other “accredited investors.” At February 28, 2013, the aggregate value of these securities was $18,674,343,000, representing 15.4% of net assets. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2013, the aggregate value of these securities was $726,063,000, representing 0.6% of net assets. 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 8 Scheduled principal and interest payments are guaranteed by bank letter of credit. 9 Guaranteed by the Government of the United Kingdom. See accompanying Notes, which are an integral part of the Financial Statements. 27 Prime Money Market Fund Statement of Operations Six Months Ended February 28, 2013 ($000) Investment Income Income Interest 1 110,826 Total Income 110,826 Expenses The Vanguard Group—Note B Investment Advisory Services 1,203 Management and Administrative—Investor Shares 64,621 Management and Administrative—Institutional Shares 8,070 Marketing and Distribution—Investor Shares 11,975 Marketing and Distribution—Institutional Shares 3,263 Custodian Fees 692 Shareholders’ Reports—Investor Shares 343 Shareholders’ Reports—Institutional Shares 71 Trustees’ Fees and Expenses 91 Total Expenses 90,329 Expense Reduction—Note B (3,253) Net Expenses 87,076 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $1,178,000. See accompanying Notes, which are an integral part of the Financial Statements. 28 Prime Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 23,750 57,450 Realized Net Gain (Loss) 546 1,405 Net Increase (Decrease) in Net Assets Resulting from Operations 24,296 58,855 Distributions Net Investment Income Investor Shares (12,010) (32,517) Institutional Shares (11,740) (24,933) Realized Capital Gain Investor Shares — — Institutional Shares — — Total Distributions (23,750) (57,450) Capital Share Transactions Investor Shares 5,166,239 (2,193,142) Institutional Shares 954,021 2,803,343 Net Increase (Decrease) from Capital Share Transactions 6,120,260 610,201 Total Increase (Decrease) 6,120,806 611,606 Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 29 Prime Money Market Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .0001 .0004 .001 .001 .013 .035 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0001 .0004 .001 .001 .013 .035 Distributions Dividends from Net Investment Income (.0001) (.0004) (.001) (.001) (.013) (.035) Distributions from Realized Capital Gains — Total Distributions (.0001) (.0004) (.001) (.001) (.013) (.035) Net Asset Value, End of Period Total Return 1 0.01% 0.04% 0.06% 0.08% 1.31% 3.60% Ratios/Supplemental Data Net Assets, End of Period (Millions) $95,378 $90,212 $92,404 $88,684 $96,078 $92,483 Ratio of Expenses to Average Net Assets 0.16% 2 0.16% 0.20% 0.23% 0.28% 3 0.23% Ratio of Net Investment Income to Average Net Assets 0.03% 0.04% 0.06% 0.08% 1.25% 3.49% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.17%. See Note B in Notes to Financial Statements. 3 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 30 Prime Money Market Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .0005 .001 .002 .002 .015 .037 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0005 .001 .002 .002 .015 .037 Distributions Dividends from Net Investment Income (.0005) (.001) (.002) (.002) (.015) (.037) Distributions from Realized Capital Gains — Total Distributions (.0005) (.001) (.002) (.002) (.015) (.037) Net Asset Value, End of Period Total Return 0.05% 0.11% 0.17% 0.22% 1.47% 3.75% Ratios/Supplemental Data Net Assets, End of Period (Millions) $25,497 $24,543 $21,739 $19,107 $18,323 $13,844 Ratio of Expenses to Average Net Assets 0.09% 0.09% 0.09% 0.09% 0.13% 1 0.08% Ratio of Net Investment Income to Average Net Assets 0.10% 0.11% 0.17% 0.22% 1.40% 3.64% The expense ratio and net income ratio for the current period have been annualized. 1 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 31 Prime Money Market Fund Notes to Financial Statements Vanguard Prime Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers’ abilities to meet their obligations may be affected by economic developments in such industries. The fund offers two classes of shares, Investor Shares and Institutional Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Institutional Shares are designed for institutional investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. 2. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2009–2012), and for the period ended February 28, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2013, the fund had contributed capital of $15,623,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 6.25% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or 32 Prime Money Market Fund positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended February 28, 2013, Vanguard’s expenses were reduced by $3,253,000 (an effective annual rate of 0.01% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The fund’s investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund’s other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. Capital share transactions for each class of shares were: Six Months Ended Year Ended February 28, 2013 August 31, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 64,149,885 64,149,885 103,443,975 103,443,975 Issued in Lieu of Cash Distributions 11,761 11,761 31,844 31,844 Redeemed (58,995,407) (58,995,407) (105,668,961) (105,668,961) Net Increase (Decrease)—Investor Shares 5,166,239 5,166,239 (2,193,142) (2,193,142) Institutional Shares Issued 8,664,791 8,664,791 18,703,639 18,703,639 Issued in Lieu of Cash Distributions 11,495 11,495 24,338 24,338 Redeemed (7,722,265) (7,722,265) (15,924,634) (15,924,634) Net Increase (Decrease) —Institutional Shares 954,021 954,021 2,803,343 2,803,343 E. In preparing the financial statements as of February 28, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 33 Federal Money Market Fund Fund Profile As of February 28, 2013 Financial Attributes Ticker Symbol VMFXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 58 days Sector Diversification (% of portfolio) U.S. Treasury Bills 20.7% U.S. Government Agency Obligations 77.2 Repurchase Agreements 2.1 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated December 28, 2012, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2013, the annualized expense ratio was 0.15%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 34 Federal Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2002, Through February 28, 2013 Gov’t Money Market Funds Average Fiscal Year Total Returns Total Returns 2003 1.11% 0.64% 2004 0.82 0.40 2005 2.26 1.73 2006 4.31 3.78 2007 5.17 4.58 2008 3.46 2.71 2009 1.06 0.43 2010 0.04 0.00 2011 0.02 0.00 2012 0.01 0.00 2013 0.00 0.00 7-day SEC yield (2/28/2013): 0.01% Government Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2013, performance data reflect the six months ended February 28, 2013. Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Federal Money Market Fund 7/13/1981 0.01% 0.59% 1.76% See Financial Highlights for dividend information. 35 Federal Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2013 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec. gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (99.4%) 2 Fannie Mae Discount Notes 0.155%–0.160% 3/6/13 11,200 11,200 2 Fannie Mae Discount Notes 0.140% 3/7/13 3,000 3,000 2 Fannie Mae Discount Notes 0.160% 3/13/13 3,736 3,736 2 Fannie Mae Discount Notes 0.090%–0.150% 4/1/13 29,889 29,886 2 Fannie Mae Discount Notes 0.120%–0.150% 4/10/13 4,580 4,579 2 Fannie Mae Discount Notes 0.170% 4/17/13 50,000 49,989 2 Fannie Mae Discount Notes 0.110%–0.170% 4/18/13 14,000 13,997 2 Fannie Mae Discount Notes 0.180% 5/1/13 1,650 1,649 2 Fannie Mae Discount Notes 0.095%–0.170% 5/8/13 36,265 36,256 2 Fannie Mae Discount Notes 0.140% 5/15/13 1,500 1,500 2 Fannie Mae Discount Notes 0.140%–0.145% 5/22/13 25,500 25,492 2 Fannie Mae Discount Notes 0.140% 5/29/13 60,000 59,979 2 Fannie Mae Discount Notes 0.158% 6/5/13 25,000 24,989 2 Fannie Mae Discount Notes 0.150% 6/12/13 30,000 29,987 2 Fannie Mae Discount Notes 0.150% 6/17/13 4,400 4,398 2 Fannie Mae Discount Notes 0.140% 6/19/13 79,676 79,642 2 Fannie Mae Discount Notes 0.144% 6/26/13 20,000 19,991 2 Fannie Mae Discount Notes 0.140% 7/3/13 65,540 65,508 2 Fannie Mae Discount Notes 0.140% 8/1/13 2,100 2,099 3 Federal Home Loan Bank Discount Notes 0.130%–0.160% 3/1/13 62,900 62,900 3 Federal Home Loan Bank Discount Notes 0.100%–0.140% 3/5/13 8,147 8,147 3 Federal Home Loan Bank Discount Notes 0.130% 3/8/13 30,000 29,999 3 Federal Home Loan Bank Discount Notes 0.090%–0.150% 3/13/13 142,000 141,995 3 Federal Home Loan Bank Discount Notes 0.140%–0.160% 3/15/13 43,401 43,398 3 Federal Home Loan Bank Discount Notes 0.095%–0.155% 3/20/13 135,547 135,538 3 Federal Home Loan Bank Discount Notes 0.150% 4/3/13 6,600 6,599 3 Federal Home Loan Bank Discount Notes 0.090% 4/5/13 25,000 24,998 36 Federal Money Market Fund Face Market Maturity Amount Value Yield 1 Date ($000) ($000) 3 Federal Home Loan Bank Discount Notes 0.120% 4/8/13 2,421 2,421 3 Federal Home Loan Bank Discount Notes 0.120%–0.160% 4/15/13 7,900 7,899 3 Federal Home Loan Bank Discount Notes 0.120%–0.170% 4/19/13 9,704 9,702 3 Federal Home Loan Bank Discount Notes 0.090% 4/26/13 10,000 9,999 3 Federal Home Loan Bank Discount Notes 0.110%–0.170% 5/3/13 23,125 23,119 3 Federal Home Loan Bank Discount Notes 0.100%–0.160% 5/8/13 33,000 32,991 3 Federal Home Loan Bank Discount Notes 0.130% 5/10/13 2,700 2,699 3 Federal Home Loan Bank Discount Notes 0.095%–0.150% 5/15/13 30,779 30,772 3 Federal Home Loan Bank Discount Notes 0.095% 5/17/13 8,835 8,833 3 Federal Home Loan Bank Discount Notes 0.165% 5/22/13 50,000 49,981 3 Federal Home Loan Bank Discount Notes 0.140% 5/24/13 84,500 84,472 3 Federal Home Loan Bank Discount Notes 0.139%–0.164% 5/29/13 72,050 72,022 3 Federal Home Loan Bank Discount Notes 0.140% 5/31/13 18,000 17,994 3 Federal Home Loan Bank Discount Notes 0.150% 6/3/13 2,875 2,874 3 Federal Home Loan Bank Discount Notes 0.150%–0.160% 6/7/13 22,800 22,790 3 Federal Home Loan Bank Discount Notes 0.155% 6/12/13 25,000 24,989 3 Federal Home Loan Bank Discount Notes 0.150% 6/14/13 11,000 10,995 3 Federal Home Loan Bank Discount Notes 0.120% 6/19/13 6,700 6,698 3 Federal Home Loan Bank Discount Notes 0.140% 7/3/13 64,460 64,429 3 Federal Home Loan Bank Discount Notes 0.130% 7/5/13 2,900 2,899 Federal Home Loan Banks 0.158% 9/6/13 20,000 19,999 Federal Home Loan Banks 0.152% 11/22/13 30,000 29,997 Federal Home Loan Banks 0.178% 12/26/13 25,000 25,000 Federal Home Loan Banks 0.182% 10/1/14 6,000 5,998 Federal Home Loan Mortgage Corp. 0.162% 3/21/13 13,000 13,000 Federal Home Loan Mortgage Corp. 0.148% 5/6/13 67,600 67,595 Federal Home Loan Mortgage Corp. 0.147% 5/16/13 50,100 50,098 Federal Home Loan Mortgage Corp. 0.150% 6/3/13 124,400 124,390 Federal Home Loan Mortgage Corp. 0.152% 6/17/13 123,200 123,210 Federal National Mortgage Assn. 0.190% 8/12/13 30,000 29,996 Federal National Mortgage Assn. 0.169% 11/8/13 50,000 49,990 Federal National Mortgage Assn. 0.171% 11/14/13 65,000 64,986 Federal National Mortgage Assn. 0.181% 6/20/14 47,000 46,997 Federal National Mortgage Assn. 0.179% 9/11/14 150,000 149,953 Federal National Mortgage Assn. 0.173% 2/27/15 60,000 59,970 37 Federal Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 2 Freddie Mac Discount Notes 0.155%–0.160% 3/5/13 13,360 13,360 2 Freddie Mac Discount Notes 0.150%–0.155% 3/11/13 10,900 10,900 2 Freddie Mac Discount Notes 0.140% 3/18/13 3,034 3,034 2 Freddie Mac Discount Notes 0.160%–0.200% 4/1/13 5,000 4,999 2 Freddie Mac Discount Notes 0.120%–0.160% 4/3/13 18,500 18,497 2 Freddie Mac Discount Notes 0.170% 4/9/13 6,713 6,712 2 Freddie Mac Discount Notes 0.120% 4/15/13 2,657 2,657 2 Freddie Mac Discount Notes 0.110%–0.170% 4/22/13 11,100 11,098 2 Freddie Mac Discount Notes 0.160% 4/23/13 3,000 2,999 2 Freddie Mac Discount Notes 0.090%–0.175% 4/24/13 9,200 9,198 2 Freddie Mac Discount Notes 0.088%–0.160% 4/29/13 19,307 19,303 2 Freddie Mac Discount Notes 0.200% 5/1/13 4,000 3,999 2 Freddie Mac Discount Notes 0.095%–0.170% 5/6/13 40,700 40,692 2 Freddie Mac Discount Notes 0.100%–0.170% 5/13/13 61,700 61,685 2 Freddie Mac Discount Notes 0.140%–0.160% 5/20/13 55,000 54,982 2 Freddie Mac Discount Notes 0.095%–0.170% 5/21/13 26,300 26,293 2 Freddie Mac Discount Notes 0.135%–0.170% 5/28/13 7,000 6,997 2 Freddie Mac Discount Notes 0.150% 6/10/13 10,000 9,996 2 Freddie Mac Discount Notes 0.150% 6/17/13 5,000 4,998 2 Freddie Mac Discount Notes 0.139%–0.140% 6/24/13 38,334 38,317 2 Freddie Mac Discount Notes 0.145% 6/25/13 8,000 7,996 2 Freddie Mac Discount Notes 0.150% 7/1/13 35,687 35,669 United States Treasury Bill 0.140%–0.143% 3/28/13 60,000 59,994 United States Treasury Bill 0.101%–0.148% 4/18/13 150,000 149,975 United States Treasury Bill 0.083%–0.165% 5/2/13 75,000 74,986 United States Treasury Bill 0.085% 5/16/13 125,000 124,978 United States Treasury Bill 0.110%–0.115% 5/23/13 135,000 134,965 United States Treasury Bill 0.125% 5/30/13 50,000 49,984 United States Treasury Bill 0.108%–0.112% 8/1/13 115,000 114,946 United States Treasury Bill 0.113% 8/8/13 75,000 74,962 United States Treasury Bill 0.117% 8/15/13 10,000 9,995 United States Treasury Note/Bond 1.375% 3/15/13 63,000 63,030 United States Treasury Note/Bond 2.500% 3/31/13 10,000 10,019 United States Treasury Note/Bond 0.750% 3/31/13 30,000 30,015 United States Treasury Note/Bond 1.750% 4/15/13 10,000 10,020 United States Treasury Note/Bond 1.375% 5/15/13 135,000 135,352 United States Treasury Note/Bond 3.375% 7/31/13 50,000 50,682 Total U. S. Government and Agency Obligations (Cost $3,759,492) 3,759,492 Repurchase Agreements (2.1%) Bank of Nova Scotia (Dated 2/28/13, Repurchase Value $39,681,000, collateralized by US Treasury Note/Bond 0.875%, 1/31/18) 0.160% 3/1/13 39,681 39,681 RBC Capital Markets LLC (Dated 2/28/13, Repurchase Value $16,000,000, collateralized by US Treasury Note/Bond 2.500%, 3/31/15) 0.150% 3/1/13 16,000 16,000 TD Securities (USA) LLC (Dated 2/28/13, Repurchase Value $23,000,000, collateralized by Treasury Inflation Index Note/Bond 2.125%, 2/15/40) 0.140% 3/1/13 23,000 23,000 Total Repurchase Agreements (Cost $78,681) 78,681 Total Investments (101.5%) (Cost $3,838,173) 3,838,173 38 Federal Money Market Fund Market Value • ($000) Other Assets and Liabilities (-1.5%) Other Assets 7,936 Liabilities (63,574) (55,638) Net Assets (100%) Applicable to 3,781,835,711 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At February 28, 2013, net assets consisted of: Amount ($000) Paid-in Capital 3,782,351 Undistributed Net Investment Income — Accumulated Net Realized Gains 184 Net Assets • See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. See accompanying Notes, which are an integral part of the Financial Statements. 39 Federal Money Market Fund Statement of Operations Six Months Ended February 28, 2013 ($000) Investment Income Income Interest 3,072 Total Income 3,072 Expenses The Vanguard Group—Note B Investment Advisory Services 41 Management and Administrative 2,701 Marketing and Distribution 339 Custodian Fees 26 Shareholders’ Reports 18 Trustees’ Fees and Expenses 4 Total Expenses 3,129 Expense Reduction—Note B (252) Net Expenses 2,877 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold 38 Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 40 Federal Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 21, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 195 444 Realized Net Gain (Loss) 38 35 Net Increase (Decrease) in Net Assets Resulting from Operations 233 479 Distributions Net Investment Income (195) (444) Realized Capital Gain — — Total Distributions (195) (444) Capital Share Transactions Issued 174,873 379,852 Issued in Lieu of Cash Distributions 192 435 Redeemed (495,738) (1,071,053) Net Increase (Decrease) from Capital Share Transactions (320,673) (690,766) Total Increase (Decrease) (320,635) (690,731) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 41 Federal Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding February 28, Year Ended February 28, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .00005 .0001 .0002 .0004 .011 .034 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .00005 .0001 .0002 .0004 .011 .034 Distributions Dividends from Net Investment Income (.00005) (.0001) (.0002) (.0004) (.011) (.034) Distributions from Realized Capital Gains — Total Distributions (.00005) (.0001) (.0002) (.0004) (.011) (.034) Net Asset Value, End of Period Total Return 1 0.00% 0.01% 0.02% 0.04% 1.06% 3.46% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,783 $4,103 $4,794 $6,048 $9,386 $8,982 Ratio of Expenses to Average Net Assets 0.15% 2 0.12% 2 0.19% 2 0.22% 0.27% 3 0.23% Ratio of Net Investment Income to Average Net Assets 0.01% 0.01% 0.02% 0.04% 1.03% 3.33% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16% for 2013, 0.16% for 2012, and 0.20% for 2011. See Note B in the Notes to Financial Statements. 3 Includes 0.02% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 42 Federal Money Market Fund Notes to Financial Statements Vanguard Federal Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments issued by the U.S. government or its agencies and instrumentalities, and repurchase agreements collateralized by such instruments. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2009–2012), and for the period ended February 28, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2013, the fund had contributed capital of $497,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.20% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended February 28, 2013, Vanguard’s expenses were reduced by $252,000 (an effective annual rate of 0.01% of the fund’s average net assets). 43 Federal Money Market Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). At February 28, 2013, 100% of the market value of the fund’s investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of February 28, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 44 Admiral Treasury Money Market Fund Fund Profile As of February 28, 2013 Financial Attributes Ticker Symbol VUSXX Expense Ratio 1 0.10% 7-Day SEC Yield 0.01% Average Weighted Maturity 59 days Sector Diversification (% of portfolio) U.S. Treasury Bills 100.0% The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated December 28, 2012, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2013, the annualized expense ratio was 0.09%. 45 Admiral Treasury Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2002, Through February 28, 2013 iMoneyNet Average Fiscal Year Total Returns Total Returns 2003 1.20% 0.67% 2004 0.91 0.39 2005 2.29 1.61 2006 4.22 3.54 2007 5.01 4.34 2008 3.08 2.08 2009 0.70 0.17 2010 0.03 0.00 2011 0.02 0.00 2012 0.01 0.00 2013 0.01 0.00 7-day SEC yield (2/28/2013): 0.01% iMoneyNet Money Fund Report’s 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. Note: For 2013, performance data reflect the six months ended February 28, 2013. Average Annual Total Returns: Periods Ended December 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Admiral Treasury Money Market Fund 12/14/1992 0.02% 0.48% 1.68% See Financial Highlights for dividend information. 46 Admiral Treasury Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2013 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec. gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (100.0%) United States Treasury Bill 0.090%–0.140% 3/7/13 868,000 867,986 United States Treasury Bill 0.092%–0.138% 3/14/13 875,000 874,969 United States Treasury Bill 0.042%–0.133% 3/21/13 186,580 186,575 United States Treasury Bill 0.080%–0.085% 3/28/13 1,005,762 1,005,698 United States Treasury Bill 0.088%–0.090% 4/4/13 1,040,000 1,039,912 United States Treasury Bill 0.065% 4/11/13 920,000 919,932 United States Treasury Bill 0.100%–0.150% 4/18/13 800,000 799,864 United States Treasury Bill 0.075%–0.150% 4/25/13 1,289,000 1,288,796 United States Treasury Bill 0.083%–0.086% 5/2/13 785,000 784,886 United States Treasury Bill 0.072% 5/9/13 923,000 922,873 United States Treasury Bill 0.083%–0.145% 5/16/13 925,000 924,815 United States Treasury Bill 0.113%–0.135% 5/23/13 890,000 889,757 United States Treasury Bill 0.126% 5/30/13 460,000 459,855 United States Treasury Bill 0.130% 7/5/13 150,000 149,932 United States Treasury Bill 0.105% 7/18/13 210,000 209,915 United States Treasury Bill 0.097% 7/25/13 225,000 224,911 United States Treasury Bill 0.113% 8/8/13 100,000 99,950 United States Treasury Bill 0.118% 8/15/13 100,000 99,945 United States Treasury Bill 0.133% 8/22/13 75,000 74,952 United States Treasury Bill 0.136% 8/29/13 270,000 269,815 United States Treasury Note/Bond 1.375% 5/15/13 250,000 250,629 Total U.S. Government and Agency Obligations (Cost $12,345,967) 12,345,967 Total Investments (100.0%) (Cost $12,345,967) 12,345,967 Other Assets and Liabilities (0.0%) Other Assets 10,738 Liabilities (10,065) 673 Net Assets (100%) Applicable to 12,343,430,106 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 47 Admiral Treasury Money Market Fund At February 28, 2013, net assets consisted of: Amount ($000) Paid-in Capital 12,346,476 Undistributed Net Investment Income — Accumulated Net Realized Gains 164 Net Assets See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. See accompanying Notes, which are an integral part of the Financial Statements. 48 Admiral Treasury Money Market Fund Statement of Operations Six Months Ended February 28, 2013 ($000) Investment Income Income Interest 7,083 Total Income 7,083 Expenses The Vanguard Group—Note B Investment Advisory Services 134 Management and Administrative 4,502 Marketing and Distribution 987 Custodian Fees 57 Shareholders’ Reports 25 Trustees’ Fees and Expenses 9 Total Expenses 5,714 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 49 Admiral Treasury Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 28, August 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,369 1,553 Realized Net Gain (Loss) (29) 46 Net Increase (Decrease) in Net Assets Resulting from Operations 1,340 1,599 Distributions Net Investment Income (1,369) (1,553) Realized Capital Gain — — Total Distributions (1,369) (1,553) Capital Share Transactions (at $1.00) Issued 367,182 865,430 Issued in Lieu of Cash Distributions 1,329 1,508 Redeemed (1,375,545) (2,827,163) Net Increase (Decrease) from Capital Share Transactions (1,007,034) (1,960,225) Total Increase (Decrease) (1,007,063) (1,960,179) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 50 Admiral Treasury Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding February 28, Year Ended August 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .0001 .0001 .0002 .0003 .007 .030 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0001 .0001 .0002 .0003 .007 .030 Distributions Dividends from Net Investment Income (.0001) (.0001) (.0002) (.0003) (.007) (.030) Distributions from Realized Capital Gains — Total Distributions (.0001) (.0001) (.0002) (.0003) (.007) (.030) Net Asset Value, End of Period Total Return 1 0.01% 0.01% 0.02% 0.03% 0.70% 3.08% Ratios/Supplemental Data Net Assets, End of Period (Millions) $12,347 $13,354 $15,314 $18,726 $25,435 $23,289 Ratio of Expenses to Average Net Assets 0.09% 0.05% 2 0.11% 2 0.14% 0.15% 3 0.10% Ratio of Net Investment Income to Average Net Assets 0.02% 0.01% 0.02% 0.03% 0.74% 2.98% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.10% for 2012 and 0.12% for 2011. See Note B in the Notes to Financial Statements. 3 Includes 0.03% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 51 Admiral Treasury Money Market Fund Notes to Financial Statements Vanguard Admiral Treasury Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments backed by the full faith and credit of the U.S. government. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2009–2012), and for the period ended February 28, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At February 28, 2013, the fund had contributed capital of $1,620,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.65% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). 52 Admiral Treasury Money Market Fund At February 28, 2013, 100% of the market value of the fund’s investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of February 28, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 53 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 54 Six Months Ended February 28, 2013 Beginning Ending Expenses Account Value Account Value Paid During 8/31/2012 2/28/2013 Period Based on Actual Fund Return Prime Money Market Fund Investor Shares $1,000.00 $1,000.13 $0.79 Institutional Shares 1,000.00 1,000.47 0.45 Federal Money Market Fund $1,000.00 $1,000.05 $0.74 Admiral Treasury Money Market Fund $1,000.00 $1,000.11 $0.45 Based on Hypothetical 5% Yearly Return Prime Money Market Fund Investor Shares $1,000.00 $1,024.00 $0.80 Institutional Shares 1,000.00 1,024.35 0.45 Federal Money Market Fund $1,000.00 $1,024.05 $0.75 Admiral Treasury Money Market Fund $1,000.00 $1,024.35 $0.45 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for the period are: for the Prime Money Market Fund, 0.16% for Investor Shares and 0.09% for Institutional Shares; for the Federal Money Market Fund, 0.15%; and for the Admiral Treasury Money Market Fund, 0.09%. The annualized six-month expense ratios for the Prime Money Market Fund Investor Shares and the Federal Money Market Fund reflect a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the annualized six-month expense ratios were: for the Prime Money Market Fund Investor Shares, 0.17%; for the Federal Money Market Fund, 0.16%. 55 Glossary SEC Yields. A money market fund’s 7-day SEC yield is calculated by annualizing its income distributions for the previous seven days, as required by the U.S. Securities and Exchange Commission. Average Weighted Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid. The figure reflects the proportion of fund assets represented by each security. Credit Quality. For Vanguard money market funds, the Distribution by Credit Quality table includes tier ratings for consistency with SEC Rule 2a-7 under the Investment Company Act of 1940, which governs money market funds. A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by the requisite nationally recognized statistical rating organizations. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. A Second Tier security is one that is eligible for money market funds and is not a First Tier security. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. 56 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New IndependentTrustees York and of the National Constitution Center; Chair of the U. S. Presidential Commission for the Study of Bioethical Issues. Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal JoAnn Heffernan Heisen Occupation(s) During the Past Five Years: Executive Born 1950. Trustee Since July 1998. Principal Chief Staff and Marketing Officer for North America Occupation(s) During the Past Five Years: Corporate and Corporate Vice President (retired 2008) of Xerox Vice President and Chief Global Diversity Officer Corporation (document management products and (retired 2008) and Member of the Executive services); Executive in Residence and 2010 Committee (1997–2008) of Johnson & Johnson Distinguished Minett Professor at the Rochester (pharmaceuticals/medical devices/consumer Institute of Technology; Director of SPX Corporation products); Director of Skytop Lodge Corporation (multi-industry manufacturing), the United Way of (hotels), the University Medical Center at Princeton, Rochester, Amerigroup Corporation (managed health the Robert Wood Johnson Foundation, and the Center care), the University of Rochester Medical Center, for Talent Innovation; Member of the Advisory Board Monroe Community College Foundation, and North of the Maxwell School of Citizenship and Public Affairs Carolina A&T University. at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Chairman of the Board of (chemicals); Director of Tyco International, Ltd. Hillenbrand, Inc. (specialized consumer services); (diversified manufacturing and services), Hewlett- Director of SKF AB (industrial machinery), the Lumina Packard Co. (electronic computer manufacturing), Foundation for Education, and Oxfam America; Executive Officers Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to Glenn Booraem the Kellogg Institute for International Studies at the Born 1967. Controller Since July 2010. Principal University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Chris D. McIsaac Industries, Inc. (housewares/lignite) and of Hyster-Yale Kathleen C. Gubanich Michael S. Miller Materials Handling, Inc. (forklift trucks); Director of Paul A. Heller James M. Norris the National Association of Manufacturers; Chairman Martha G. King Glenn W. Reed of the Board of University Hospitals of Cleveland; Advisory Chairman of the Board of The Cleveland Museum of Art. Chairman Emeritus and Senior Advisor John J. Brennan Peter F. Volanakis Chairman, 1996–2009 Born 1955. Trustee Since July 2009. Principal Chief Executive Officer and President, 1996–2008 Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director Founder of SPX Corporation (multi-industry manufacturing); John C. Bogle Overseer of the Amos Tuck School of Business Chairman and Chief Executive Officer, 1974–1996 Administration at Dartmouth College; Advisor to the Norris Cotton Cancer Center. 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q302 042013 Item 2 : Code of Ethics. Not Applicable. Item 3 : Audit Committee Financial Expert. Not Applicable. Item 4 : Principal Accountant Fees and Services. Not Applicable. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Not Applicable. Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrants Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD MONEY MARKET RESERVES By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 18, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MONEY MARKET RESERVES By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 18, 2013 VANGUARD MONEY MARKET RESERVES By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 18, 2013 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444, Incorporated by Reference.
